NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    JOSE MANUEL PINZON, Petitioner.

                         No. 1 CA-CR 13-0206 PRPC
                              FILED 06-17-2014


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR201000868
                   The Honorable Tina R. Ainley, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Sheila Sullivan Polk
Counsel for Respondent

Jose Manuel Pinzon, Tucson
Petitioner
                             STATE v. PINZON
                            Decision of the Court




                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the
Court, in which Judge Maurice Portley and Judge Andrew W. Gould
joined.


W I N T H R O P, Presiding Judge:

¶1            Petitioner, Jose Manuel Pinzon, petitions this court for
review from the dismissal of his petition for post-conviction relief. After
considering the petition for review, we grant review and deny relief for
the reasons stated below.

¶2            A jury convicted Pinzon of transportation of dangerous
drugs for sale, the trial court sentenced him to a presumptive term of ten
years’ imprisonment, and this court affirmed his convictions and
sentences on direct appeal. See State v. Pinzon, 1 CA-CR 11-0521, 2012 WL
2469640 (Ariz. App. June 21, 2012). Pinzon now seeks review of the
summary dismissal of his first petition for post-conviction relief. We have
jurisdiction pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3            Pinzon properly presents one issue for review. Pinzon
argues he should be resentenced pursuant to Blakely v. Washington, 542
U.S. 296, 301 (2004), because the trial court, rather than the jury,
determined the existence of aggravating factors for sentencing purposes.
We deny relief because Pinzon received a presumptive sentence. When a
trial court imposes a presumptive sentence, the court’s consideration of
aggravating factors not found by a jury does not violate the provisions of
Blakely. See State v. Miranda-Cabrera, 209 Ariz. 220, 227, ¶ 32, 99 P.3d 35, 42
(App. 2004).

¶4            The petition for review presents additional issues, some of
which Pinzon does not expressly identify, although he argues them within
the body of his petition. Pinzon, however, did not raise these additional
issues in the petition for post-conviction relief he filed below. Although
some of these additional issues are similar to issues he raised below, they
are not the same issues or arguments. A petition for review may not
present issues not first presented to the trial court. See State v. Bortz, 169
Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); Ariz. R. Crim. P. 32.9(c)(1)(ii).


                                       2
                            STATE v. PINZON
                           Decision of the Court

We also note that although Pinzon identifies eight specific issues for
review, he does not provide supporting argument for all of those issues
within the body of his petition. A petition for review must set forth
specific claims, present sufficient argument supported by legal authority,
and include citation to the record. See Bortz, 169 Ariz. at 578, 821 P.2d at
239; Ariz. R. Crim. P. 32.5, 32.9(c)(1). “Merely mentioning an argument is
not enough . . . .” State v. Moody, 208 Ariz. 424, 452 n.9, ¶ 101, 94 P.3d
1119, 1147 n.9 (2004).

¶5           For the above reasons, we grant review and deny relief.




                               :gsh




                                      3